SUMMARY ORDER

THIS SUMMARY ORDER WILL NOT BE PUBLISHED IN THE FEDERAL REPORTER AND MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY TO THIS OR ANY OTHER COURT, BUT MAY BE CALLED TO THE ATTENTION OF THIS OR ANY OTHER COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.
At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the Thurgood Marshall United States Courthouse, at Foley Square, in the City of New York, on the 24th day of June, two thousand and three.
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be, and it hereby is, AFFIRMED.
Plaintiffs-Appellants appeal from a judgment entered in favor of the Appellees on November 14, 2001 in the United States District Court for the Eastern District of New York (Block, /.), following a jury trial and the court’s ruling on several post-trial motions. See United States ex rel. Maris Equip. Co. v. Morganti, Inc., 163 F.Supp.2d 174 (2001).
We conclude that Plaintiffs-Appellants have failed to identify an issue that requires this Court to disturb the judgment.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.